         Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 1 of 16




                         IN T}IE LINITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

In The Matter of The Search of The Cellular
Telephone Assigned Call Number 603-507-
5750.
                                                   Case No.
                                                                    Z'.Zv rnf'B>
                             AFFIDAYIT IN STIPPORT OF
                     AI[ APPLICATION FOR A SEARCH WARRANT

       I, Michael J. McCormack, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AIID AGENT BACKGROT]ND

       1.      I make this affidavit in support of an application for a search warrant for     under

Federal Rule of Criminal Procedure   4l   and 18 U.S.C. $5 2703(c)(1)(A) for information about the

location of the cellular telephone assigned call number 603-507-5750 ("the Target Cell Phone"),

believed to be in the possession of Markus Anthony SAEZ alUao'Stacks," whose provider is T-

Mobile USA,   a wireless communications service    provider that is headquartered at 4 Sylvan Way,

Parsippany, New Jersey. The Target Cell Phone is described herein and in Attachment A, and the

location information to be seized is described herein and in Attachment      B.   Upon receipt of the

information described in Section I of Attachment B, govemment-authorized persons will review

the information to locate items described in Section II of Attachment B.

       2.      Because this warrant seeks the prospective collection      of information, including

cell-site location information, that may fall withinthe statutory definitions of information collected

by a "pen register" and./or o'trap and trace device," see 18 U.S.C. 5 3127(3) & (4), the requested

warrant is designed to also comply with the Pen Register    Act.   See 18 U.S.C. $$ 3121-3127.   T\e

requested warrant therefore includes      all the information required to be included in an order

pursuant to that statute. See 18 U.S.C. $ 3123(bX1).
           Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 2 of 16




        3.         I am a detective employed by the Winooski          Police Department, and        I   am also

assigned to the Drug Enforcement Administration, Burlington Resident Office, as a Task Force

Officer. As    a   DEA Task Force Officer, I am a "federal law enforcement officeC' as defined in

Federal Rule of Criminal Procedure        $(a)(2)(C), authorized to investigate violations of the United

States Code under Titles 18 and       2l,to include applying for search    warrants.

         4.        I   have been a law enforcement officer for over four years.         I   earned Vermont

Criminal Justice Training Council certification as a part-time law enforcement officer in or about

June   of 2016, and earned certification     as a   full-time law enforcement officer in or about May of

2Ol7,following graduation from a four-month academy. During that time, I served              as a   Chittenden

County Deputy Sherriffstarting in June of 2016, and joined the Winooski Police Department as a

police offrcer in March of 2018, where          I currently serve as a detective. Throughout my law
enforcement career,        I   have received specialized training including training concerning drug

investigations and drug identification. ln my experience as a law enforcement officer,                   I   have

participated   in drug investigations that included conducting              surveillance, developing and

employing confidential sources, conducting controlled purchases of drugs, applying for search and

arrest warrants, and executing such warrants.           I have interacted with,   arrested and interviewed

individuals involved in the illicit drug trade ranging from drug users to distributors. Based on my

training and experience, I know it is common for individuals involved in the illicit drug trade to

use aliases to conceal their true identities. Additionally,          I   know based on my training and

experience that individuals involved in the         illicit drug trade often choose to use prepaid cellular

phones which do not        verifr subscriber information   and that, therefore, individuals involved in the

illicit drug trade will often provide false or fictitious information when subscribing to cellular
          Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 3 of 16




services. Further, through my work relating to drug investigations, I have become familiar with

packaging typical of certain drugs as sold to users, including cocaine base, heroin and fentanyl.

       5.       The facts in this affidavit come from my personal observations, my training and

experience, my review of documents, records, and reports pertaining to this investigation, and

information obtained from other members of law enforcement and witnesses. This affidavit is

intended to show merely that there is probable cause for the requested warrant and does not set

forth all of my knowledge about this matter.

       6.       Based on the facts set forth in this affidavit,           I   respectfully submit that there is

probable cause to believe that violations of 21 U.S.C. $$ 841(a), 846, and 843(b), concerning

distribution   of and conspiracy to            distribute heroin and cocaine base, and the use            of    a


communication facility to commit, cause, and facilitate such distribution and conspiracy, have

been committed, are being committed , andlor         will be committed by SAEZ and/or others associated

with the Target Cell Phone. There is also probable cause to search the information described in

Affachment A for evidence of these crimes as further described in Attachment                B. Further, there   is

probable cause to believe that the Target Cell Phone has been used and                     will be used as an

instrumentality of the oflenses listed above. Accordingly, there is probable cause to believe that

location information relating to the Target Cell Phone           will   constitute or lead to evidence of such

crimes, fruits of such crimes, or instrumentalities of such crimes.

        7.       The Court has jurisdiction to issue the proposed warrant because it is a "court                of

competent    jurisdiction"   as defined   in   18 U.S.C. S   2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offense being investigated; see 18 U.S.C.                    $


2711(3XAXi).
            Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 4 of 16




                                         PROBABLE CAUSE

        8.       The Drug Enforcement Administration is conducting a criminal investigation

concerning the conduct of SAEZ and others regarding violations of 21 U.S.C. $$ 8al(a),846,and

843(b) throughthe distribution andlor conspiracy to distribute controlled substances, as well as the

use   of communication facilities to facilitate such distribution and conspiracy. During         this

investigation, which began in or about September of 2020,5A82, apparently also using the aliases

o'Stacks"
            and "Braylon Makai," sold suspected heroin and/or fentanyl and suspected cocaine base

in the course of controlled purchases involving the Target Cell Phone. As set forth below, both

controlled purchases were arranged by cooperating subjects who contacted the seller via the Target

Cell Phone and involved    a   male in a red Toyota Camry bearing Connecticut registration 4W67223.

I have reviewed a Connecticut Department of Motor Vehicles photograph of SAEZ, a Newport

(Rhode Island) Police Department booking photograph of SAEZ, and a Facebook photograph for

ooBraylon
            Makai," and believe "Braylon Makai" is SAEZ (i.e., that the individuals depicted in these

three photographs are one and the same person).

                                        First Controlled Purchase

        9.       On or about October 19, 2020, DEA Task Force Officer Philip Tremblay and

Detective Mellis, with the Burlington Police Department, spoke with a subject who had previously

completed controlled purchases for, and had previously entered into           a Cooperating   Subject

agreement with, the Burlington Police Department. This subject ("CS2") said       it was interested in

providing information and cooperating with law enforcement. CS2 was told by members of law

enforcement that CS2 could face criminal charges           if it provides   false information to law

enforcement. CS2 renewed its Cooperating Subject agreement with the Burlington Police

Department and agreed to assist law enforcement in exchange for monetary compensation.
         Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 5 of 16




       10.      CS2 has worked with law enforcement previously, including with members of the

Burlington Police Department, and has provided reliable information and made several controlled

drug purchases that resulted in the arrest and prosecution of multiple individuals for drug offenses

in Vermont. I have reviewed CS2's criminal history, and believe it has had the following criminal

convictions in the past 10 years: Simple Assault, two violations of probation, violation of

conditions of release, Conspiracy to Distribute Narcotics, and Conspiracy to Distribute Heroin and

Fentanyl, Distribution   of Cocaine and Cocaine Base. Prior to 2009, CS2 had the following

criminal convictions: Vehicle Operation-Without Owner Consent, Vehicle Operation-Careless or

Negligent, Distribution   of Cocaine and    Cocaine Base, three convictions      for Distribution of

Cocaine Base, Cocaine Sell, Resisting Arrest, Sexual Assault-Victim <16 Yrs, False Pretenses or

False Tokens < $25 attempt, Alcohol-Sale/Furnish to Minor, two convictions for Simple Assault,

Petit Larceny, Forgery-UtterlPublish an Instrument, Littering/Dumping, and Unlawful Mischief.

        11.     Also in October of 2020, CS2 told TFO Tremblay and Detective Mellis that it was

in a position to purchase cocaine base and/or heroin from   a   male it knew as "Braylon Makai." CS2

learned the male's name via the Facebook website, and did not know         if this was the male's   real

name. CS2 stated it did not know any other name for this male. CS2 described "Braylon Makai"

as a short and stocky male, possibly Puerto Rican based on his skin tone,      with some facial hair.

CS2 stated that it had a contact number for "Braylon Makai" of 603-507-5750 (i.e., the call number

associated   with the Target Cell Phone) and that it had known the male to be in the Chittenden

County, Vermont areaforapproximately a month. CS2 further said that it had p..rrio,lrly met with

this male to purchase illegal drugs. Investigators later acquired a photograph from the Facebook

profile of "Braylon Makai," associated with the url, https://www.facebook.com/braylon.makai.
         Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 6 of 16




       12.     On or about October 19,2020, CS2 met with TFO Tremblay and Detective Mellis

and advised it was in a position to purchase cocaine base and/or heroin from "Braylon Makai."

CS2 was searched prior to the drug transaction, and no illegal drugs, paraphernalia, or large sums

of money were found on its person. CS2 was provided serialized U.S. currency to complete the

anticipated drug transaction.

                                         ooBraylon
       13.     CS2 was in contact with               Makai" while in the presence of investigators

via phone calls and text messages to the Target Cell Phone, as well as via Facebook, to arrange the

drug transaction. Investigators requested that CS2 attempt to purchase heroin. "Braylon Makai"

agreed to meet CS2 at a location in Burlington, Vermont. Members of law enforcement deployed

a surveillance team to the area where the drug transaction was expected to be conducted.

        14.    CS2 was meanwhile kept under surveillance by TFO Tremblay, Detective Mel1is,

Detective Sergeant Nguyen, Detective Vivori, and Detective Ellerman, of the Burlington Police

Department, as CS2 arrived at the location where the drug transaction was expected to occur.

        15.    The meeting between CS2 and "Braylon Makai" was not observed by investigators.

However, members of law enforcement saw a maroon Toyota Camry sedan bearing Connecticut

license plate AW67223 entenng the area of the meeting location and leaving the area shortly after

CS2 arrived. CS2 was kept under visual surveillance following the controlled purchase

continuously until CS2 met with TFO Tremblay and Detective Mellis. CS2 then handed Detective

Mellis suspected heroin that it stated it had purchased from "Braylon Makai."

        16.     CS2 was searched after the controlled purchase and was found to have no illegal

drugs, paraphernali4 or large sums of money, other than the heroin it provided to Detective Mellis.

        17.     Following the controlled purchase, TFO Tremblay conducted a swom audio-

recorded statement with CS2 regarding its drug transaction with "Braylon Makai." CS2 said that
          Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 7 of 16




it alranged to purchase    heroin via phone calls, text messages, and social media contact with

"Braylon Makai," then went to the agreed-upon location and exchanged the U.S. currency DEA

had provided to it for heroin from "Braylon Makai," who was in a maroon sedan     with a Connecticut

license plate.

        18.      At the Burlington Police Department, Detective Vivori photographed the suspected

heroin, and Detective Mellis field-tested a small amount using a SIRCHIE NARK             II   Fentanyl

Reagent   kit. The substance field-tested positive for the presence of fentanyl. It was put into

evidence at the Burlington Police Department under tag number 70471.

                                    Second Controlled Purchase

        19.      In addition to the controlled purchase involving CS2, this investigation involved a

controlled purchase conducted by another Confidential Source ("CS"). On a known date in

September 2020, CS told DEA Special Agent Timothy Hoffrnann that a male known as "Stacks"

was distributing heroin and cocaine base. CS provided the call number associated with the Target

Cell Phone,603-507-5750, as contact information for "Stacks."

        20.      CS provides information and assists law enforcement in exchange for monetary

compensation. CS has assisted the DEA and local law enforcement agencies on multiple occasions,

including with successful controlled purchases of narcotics. I have reviewed the criminal history

of CS, and believe CS has the following criminal convictions: simple assault on   a   law enforcement

officer-bodily injury; assault on a coffections officer; two convictions for simple assault; two

convictions for disorderly conduct; retail theft; providing false information to law enforcement -

implicating another; vehicle operation-license suspended #1; driving under the influence; and three

misdemeanor cocaine possession convictions.
           Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 8 of 16




         21.      On or about October 20,2020, CS met with me and SA Hoffrnann in Burlington,

Vermont. During this meeting, SA Hoffrnann showed CS a Connecticut Department of Motor

Vehicles photograph of SAEZ and asked CS who the person in the photograph was. CS said the

person in the photograph was "Stacks" and that CS knew "Stacks" as a person from whom CS

could purchase drugs. At the direction of, and in the presence of SA Hoffrnann and me, CS called

the Target Cell Phone to arrange to buy drugs. This call was recorded and witnessed by SA

Hoffrnann and me. SA Hoffinann told CS to ask for a certain quantity of heroin and cocaine base,

which CS did. CS confirmed during the call a time and location to meet the seller in order to

exchange money for drugs.       I   searched CS   prior to this anticipated transaction. No drugs, drug

paraphemali4 or large sums of U.S. cuffency, other than DEA-provided "buy money" for the drug

transaction, were     in CS's possession.   CS was provided enough serialized U.S. currency to

complete the drug transaction. CS was also equipped with audioivideo recording devices and an

audio transmitting device to enable members of law enforcement to monitor the transaction.

         22.       CS went to the location where it had arranged to purchase drugs on its call to the

Target Cell Phone. SA Hoffrnann and I monitored CS as CS traveled towards the meeting location.

At   one point, we   briefly lost sight of CS, but, moments later, DEA TFO Frank Scalise observed

CS arrive at the meeting location. After CS arrived atthatlocation, CS waited some time past the

agreed-upon meeting time for the seller to arrive. SA Hoffrnann then prompted CS to call the

Target Cell Phone to ask when the seller would arrive. When CS placed that call,          I was able to

hear, via the audio recorder/transmitter with which CS was equipped, CS speak with what sounded

like   a male   voice. The person speaking with CS said he would be there shortly.

          23.      CS called the Target Cell Phone several times, as the seller had not arrived by the

agreed-upon      time. CS again spoke with a male, who told     CS he would arrive soon. Shortly after
           Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 9 of 16




that call, Detective Mellis observed a red Toyota Camry bearing Connecticut registration

AW67223 traveling towards the meeting location. SA Hoffrnann and I observed the Toyota as it

tumed into the arranged meeting location. When the Toyota drove by my location, I saw at least

three people inside: a person wearing a grey hooded sweatshirt, driving; a white female with blond

hair in the front passenger seaq and areat passenger whose appearance was concealed by a mask

and hooded sweat shirt.

         24.    Members of law enforcement observed the Toyota slowly drive to the meeting

location and stop. I observed CS interacting with the Toyota's driver. I also heard, via the audio

recorder/transmitter with which CS was equipped, that CS was speaking with a male occupant       of

the Toyota. Towards the beginning        of CS's interaction with the driver,    members   of   law

enforcement observed the rear passenger exit the Toyota and walk slowly away from the meeting

location, seemingly scanning the surrounding area. This appeared to be a counter-surveillance

technique, as the passenger appeared to be acting as a "lookout" while CS was speaking with the

driver. CS then bought drugs from the driver, and CS and the Toyota both departed the location.

         25.     Immediately following the drug transaction, CS went to another location to meet

with SA Hoffinann and me. At that location, CS gave us suspected heroin and suspected cocaine

base   it had purchased from the Toyota's driver. CS was searched after the controlled purchase and

was found to have no other drugs, drug paraphernali4 or large sums of curency. CS advised that

the operator of the vehicle was "Stacks" (i.e., SAEZ), and that it had exchanged with SAEZ the

U.S. currency provided to CS by DEA for the suspected heroin and suspected cocaine base. The

information CS provided to us regarding this transaction was consistent with the recording

captured by the audio/video devices that I reviewed, and with observations from the surveillance

team monitoring the transaction.
        Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 10 of 16




       26.     The suspected heroin and suspected cocaine base were photographed and processed

as evidence. Due   to concerns that the suspected heroin was mixed with fentanyl, it was not field

tested for safety reasons. Based on my training and experience, however, the suspected heroin was

packaged in a manner consist with the packaging used by drug traffickers to distribute heroin

andlor fentanyl, and the substance's color and consistency appeared to be that of heroin and./or

fentanyl. The suspected cocaine base was field tested by DEA TFO Chis May, who used a Thermo

Scientific TruNarc to test the substance. It returned   a   presumptive positive result for the presence

ofcocaine base.

       27.     I also leamed from TFO Scalise that he called the registered owner of the Toyota

referenced above, which was a rental car agency with an address in Hartford, Connecticut. I

reviewed information the rental car agency provided to TFO Scalise and which TFO Scalise in

turn provided to me on or about October 21,2020. According to the rental car agency,their Toyota

Camry bearing Connecticut license plate AW67223 was rented to Markus SAEZ, with a vehicle

check-out date of September 30,2020, and a scheduled vehicle return date of October 23,2020.

                              Target Cell Phone's Provider Information

        28.       On or about October 21, 2020, DEA Intetligence Research Specialist Anna

Kendall provided me with information from T-Mobile USA obtained pursuant to an administrative

subpoena. Among other things, this information indicated that the provider for the Target Cell

Phone (i.e., for the phone associated with the call number 603-507-5750) was T-Mobile USA, and

that the customer name associated with the T-Mobile USA account relating to the Target Cell

            o'Braylon
Phone was               Macai [sic]."
             Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 11 of 16




                         Background Reearding Cellular Devices and Drug Trafficking

             29.    In my training and experience, I have learned that T-Mobile USA is a company that

provides cellular communications service to the general public.          I   also know that providers   of

cellular telephone service have technical capabilities that allow them to collect and generate

information about the locations of the cellular telephones to which they provide service, including

E-911 Phase        II   data, also known as GPS data or latitudeJongitude data and cell-site data, also

known as "tower/face information" or cell tower/sector records. E-911 Phase             II   data provides

relatively precise location information about the cellular telephone itself, either via GPS tracking

technology built into the phone or by triangulating on the device's signal using data from several

of the provider's cell towers. Cell-site data identifies the o'cell towers" (i.e., antenna towers

covering specific geographic areas) that received a radio signal from the cellular telephone and, in

some cases, the 'osector" (i.e., faces ofthe towers) to which the telephone connected. These towers

are often a    half-mile or more apart, even in urban areas, and can be 10 or more miles apart in rural

areas. Furthermore, the tower closest to a wireless device does not necessarily serve every call

made to or from that device. Accordingly, ceIl-site data is typically less precise that E-911 Phase

II   data.

             30.    Based on my training and experience, I know that T-Mobile USA can collect E-91       I

Phase    II   data about the location of the Target Cell Phone, including by initiating a signal to

determine the location of the Target Cell Phone on T-Mobile USA's network or with such other

reference points as may be reasonably available.

             31.    Based on my training and experience, I know that T-Mobile USA can collect cell-

site data about the Target Cell Phone. Based on my training and experience, I know that for each

communication a cellular device makes, its wireless service provider can typically determine: (1)
        Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 12 of 16




the date and time of the communication; (2) the telephone numbers involved,        if any; (3) the cell

tower to which the customer connected at the beginning of the communication; (4) the cell tower

to which the customer connected at the end of the communication; and (5) the duration of the

communication. I also know that wireless providers such as T-Mobile USA typically collect and

retain cell-site data pertaining to cellular devices to which they provide service in their normal

course of business in order to use this information for various business-related purposes.

       32.        Also based upon my training, experience, ffid conversations with other law

enforcement officers, I know that:

             a. An individual's   cell phone is often an indispensable piece of technology
       that is regularly carried on a person whenever the person is out of their dwelling
       and engaging in society. The location of a person's cell phone at arry given point in

       time may therefore be probative of the person's actual location at that time.
             b.   Today's cellular telephone is a data rich personal computer that has become
       integrated into a person's everyday communication habits. People utilize these
       phones not only to place and receive voice calIs, but also to communicate via text

       message, email, instant chat, and internet-based social media services. People
       routinely use their phones to conduct other intemet-based activities such as banking
       and accessing news media sites.

             c. Individuals   involved in the commission of criminal acts, much like the
       broader population, typically utilize their cellular phones as productivity tools,
       communication tools, and for personal amusement. Persons who commit crimes
       together often use cellular phones      to plan criminal activities, coordinate the
       execution     of criminal activities, and discuss the aftermath of those activities.
       Persons who commit crimes, whether        with co-conspirators or alone, often utilize
       cellular phone technology to discuss their crimes with others, and             to   share

       information regarding the police's knowledge (or lack thereof) of such crimes.
             d.   Dealers in regulated drugs have conversations with their sources of supply,

       customers, and other individuals associated with        illicit drug trafficking.   These
 Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 13 of 16




conversations are related to the processing, transportation, storage, ordering, sale
and distribution of controlled substances. Dealers in regulated drugs     will   engage   in
these conversations over the telephone           or in   person, commonly from their
residence, place   of employment, or other locations where they might have                an

expectation of privacy. Often sales of regulated drugs are set up through telephone
calls before person to person contacts and sales are made. These communications
often occur on the telephone, or via text message, email, instant chat, and internet-
based social media services.

   e.    Dealers often control      or direct the location of where the meetings or
conversations    will occur. The dealer will often attempt to move the meeting site
with little or no notice. This is done in an attempt to avoid monitoring and detection
by the police.

   f.    The sale and distribution of drugs is an ongoing enterprise. During the
course of a criminal investigation there are often more than one meetings between

an undercover officer, Cooperating Subject ("CS") or drug customer and the
target(s)   of the criminal investigation. At       these meetings the target and the
offrcer//C S/customer   will   discuss criminal activity.
    g. In order to keep track of their illegal      enterprises drug traffickers use cell
phones, smart phones, computers or other electronic devices, which they usually

maintain at their residences or on their persons to track drug business transactions.
Drug traffickers utilize thet cell phones, smart phones, computers or other
electronic devices to maintain updated address and telephone directories of their
customers. Drug traffickers utilize their cell phones, smart phones, computers or
other electronic devices to monitor such things as recent and historical sales,
proceeds from these sales, the quantities       of drugs that are sold, ordered and
purchased    in the course      of their operation, and of transactions that lead to
outstanding debts from their customers. Drug dealers also communicate with their
sources of supply using this technology.

    h.   Dealers often frequently change the locations where they stay and"/or sleep,
frequently several times a day. They do this to avoid detection by law enforcement
or because of other unforeseen logistical reasons. It is also common for drug dealers
          Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 14 of 16




         to sell drugs from one location but sleep and/or stay at another location; to avoid
         detection by law enforcement.
             i.    Dealers usually keep their cell phones on their persons for several reasons,
         including: to keep in constant contact with their customers and sources of supply,
         to prevent the phones from being stolen and to avoid others from accessing their
         phones.
            j.     It is possible for dealers (and the general public) to obtain   a new   cell phone
                                o'port"
         and have the carrier             the same phone number over to the new phone. The new
         phone may have different identifuing numbers including the ESN (Electronic Serial

         Number), MEID (Mobile Equipment Identification), IMEI (International Mobile
         Equipment Identi$) and IMSI (Intemational Mobile Subscriber Identiff) but be
         associated with the same phone number the customer originally had.

                                    AUTHORIZATION REQUEST

         33.       Based on the foregoing, I request that the Court issue the proposed search warrant,

pursuant to Federal Rule of Criminal Procedure 41 and 18 U.S.C. $ 2703(c).                 I request that the

proposed warrant allow the govemment to obtain prospective location information for a p'eriod              of

thirty (30) days. The proposed warrant will also function as a pon register order under 18 U.S.C.           $


3123 authoizing the installation and use of a pen register and/or trap and trace device to record,

decode, and/or capture certain information in Attachment         A for each communication to or from

the Target Cell Phone, without geographic limit, for a period of thirfy (30) days pursuant to 18

u.s.c.   $ 3123(c)(1).

         34.       This Court has authority under l8 U.S.C. $ 2705(b) to issue
                                                                               o'an
                                                                                    order commanding

a   provider of electronic communications service or remote computing service to whom a warrant,

subpoena, or court order is directed, for such period as the court deems appropriate, not to            notiff

any other person of the existence of the warrant, subpoena, or court ordor." In this case, such an

order would be appropriate because the warrant relates to an ongoing criminal investigation that is
         Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 15 of 16




neither public nor known to all of the targets of the investigation, and its disclosure may alert the

targets to the ongoing investigation.

       35.         I further request, pursuant to   18 U.S.C. $ 3103a(b) and Federal Rule      of Criminal

Procedure 41(f)(3), that the Court authorize the officer executing the warrant to delay notice        until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that     providing immediate notification of the warrant may have an adverse result,

as defined   in   18 U.S.C . 5   2705. Providing immediate notice to the subscriber or user of the Target

Cell Phone would seriously jeopardize the ongoing investigation, as such a disclosure would give

that person an opportunity to destroy evidence, change patterns ofbehavior,          notiff   confederates,

and flee from prosecution. See 18 U.S.C. $ 3103a(b)(1). As further specified in Attachment B,

which is incorporated into the warrant, the proposed search warrant does not authorize the seizure

of any tangible property. See 18 U.S.C. $ 3103a(b)(2). Moreover, to the extent that the warrant

authorizes the seizure of any wire or electronic communication (as defined in 18 U.S.C. $ 2510)

or any stored wire or electronic information, there is reasonable necessity for the seizure for the

reasons set forth above. See 18 U.S.C. g 3103a(b)(2).

        36.           I   further request that the Court direct T-Mobile USA to disclose to the

govemment any information described in Attachment B that is within the possession, custody, or

control of T-Mobile USA.            I also request that the Court direct T-Mobile USA to fumish         the

govemment all information, facilities, and technical assistance necessary             to accomplish     the

collection of the information described in Attachment B unobtrusively and with a minimum                 of

interference with T-Mobile USA's services, including by initiating a signal to determine the

location of the Target Cell Phone on T-Mobile USA's network or with such other reference points

as may be reasonably       available, and at such intervals and times directed by the government. The
           Case 2:20-mj-00133-kjd Document 1-3 Filed 11/05/20 Page 16 of 16




govemment shall reasonably compensate T-Mobile USA for reasonable expenses incurred in

fumishing such facilities or assistance.

       37.     I further   request that the Court authorize execution of the warrant at any time of

day or night, owing to the potential need to locate the Target Cell Phone outside of daytime hours.

       38.     I further   request that the Court order that all papers   in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of the

targets of the investigation. Accordingly, there is good cause to seal these documents because

their premature disclosure may seriously jeopardize that investigation.

                                           CONCLUSION


        39.     Based on the forgoing,     I respectfully   request that the Court issue the proposed

warrant.


       Dated at Burlington, Vermont, this 5th day of November,2020.




                                                            ichdd,J. McCormack

                                                        Drug Enforcement Administration



        Subscribed and sworn to before me on this 5th day ofNovember, 2020.




                                                        United States
